Citation Nr: 0812934	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C. 1922 (a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to July 
1948.  He served in the United States Army Reserve from 
November 1953 to February 1954, during which time he had 
active duty for training, but no active service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO & IC) in September and 
October 2005.

Because of the veteran's advanced age, this case has been 
advanced on the Board's docket.


FINDING OF FACT

The veteran was discharged from active duty on July 16, 1948.  


CONCLUSION OF LAW

The veteran's recognized service does not meet the legal 
requirements for eligibility for entitlement to Service 
Disabled Veterans' Insurance (RH).  38 U.S.C.A. § 1922 (West 
2002 & Supp. 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, including via a February 2006 
letter from the RO, and has been afforded the opportunity to 
present evidence and argument with respect thereto.  
Moreover, the Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

RH Insurance Claim

Under 38 U.S.C.A. § 1922, which provides for Service Disabled 
Veterans' Insurance, any person who is released from active 
military, naval, or air service, under other than 
dishonorable conditions on or after April 25, 1951, and is 
found by the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable if 10 
per centum or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the Secretary, shall, upon application in 
writing made within two years from the date service- 
connection of such disability is determined by the Secretary 
and payment of premiums as provided in this subchapter, be 
granted insurance by the United States against the death of 
such person occurring while such insurance is in force.

The veteran's service department records verify that he 
served on active duty in the Army from March 1946 to July 
1948.  Documents indicate he had prior service, including 
being a member of the Philippine Scouts.  Additional 
documents certify subsequent Amy Reserve service from 
November 1953 to February 1954.  A copy of a certificate from 
the National Personnel Records Center (NPRC) reflects no 
active service during that time period.  VA Form 3101 
reflects a NPRC response in September 1977 that the veteran 
had no active duty or active duty training after July 1948, 
but that he attended drills in November and December 1953.  
Additional service documents reflect that the veteran 
enlisted in the reserves in November 1953 but was discovered 
to have a 100 percent service-connected disability and 
subsequently discharged in February 1954 as physically 
disqualified.  Parenthetically, the Board notes that at that 
time, the veteran was in receipt of a 100 percent VA 
disability rating for pulmonary tuberculosis and a 10 percent 
VA rating for a psychiatric disorder.  A memorandum from the 
Army related to the veteran's reserve service reflects that 
it would have been inconceivable to believe that the veteran 
would have been accepted for reserve service if he had 
presented information about his service-connected 
disabilities at the time of enlistment in 1953.  

It is clear from the evidence that the veteran was last 
discharged from active duty in 1948.

The Board has considered the statements of the veteran and 
his long-time friend about his service in 1953 and 1954; 
however, the Board is bound by the service department's 
certification of the veteran's period of service.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Since the veteran 
was discharged from the Armed Forces of the United States 
before April 25, 1951, he is not entitled to Service Disabled 
Veterans' Insurance (RH).  38 U.S.C.A. § 1922(a).

In conclusion, the clear language of 38 U.S.C.A. § 1922 
precludes the veteran's eligibility for this benefit.  
Consequently, the appeal must be denied.  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

Service Disabled Veterans Insurance (RH) under Title 38 USC 
1922 (a) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


